Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

DETAILED ACTION
The Amendment filed July 29, 2022 in response to the Office Action of August 27, 2021 is acknowledged and has been entered. 
Claims 2, 26, 36, 42, 67, 83, and 84 have been amended. 
Claims 3, 35, and 75 have been canceled.
Claims 20, 21, and 23 have been canceled.
Accordingly, claims 2, 4, 6, 26, 27, 36, 37, 42, 66, 67, 70, 73, 83, and 84 are currently being examined. 

MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6, 26, 27, 37, 66, 67, 70, 73, and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), in view of Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013).
Claims 2, 6, 26, 66, 67, 75 are drawn to a method of treating a subject having a BCMA associated disease comprising administering to the subject a combination of an anti-BCMA/CD3 bispecific antibody (the elected species) and a small molecule gamma secretase inhibitor (GSI), i.e. BMS-708163 (the elected species). 
Borges teaches agents and methods for the treatment of human diseases that correlate with BCMA expression, including tumor therapy, in particular the therapy of plasma cell disorders like multiple myeloma (MM), plasmacytoma and plasma cell leukemia and other B cell disorders like NHL, CLL HD, as well as autoimmune diseases (whole document, page 1 in particular).
Borges teaches that BCMA expression is highly elevated in the malignant plasma cell disorders i.e. MM, plasmacytoma and plasma cell leukemia. Expression in normal tissue is low and restricted to lymphoid tissues and colon (page 4, para. 2). 
Borges teaches that a BCMA-specific antibody prevents NF-κB activation of malignant B-cells and confer ADCC to multiple MM cell lines (page 3, para. 2). 
Borges teaches that BCMA-specific antibodies induce elimination of myeloma cells and long-term remission of patients (page 3, para. 3).
Borges teaches bispecific antibodies comprising the first binding domain to BCMA; and the second binding domain to CD3 (page 9, para. 2, claim 1).
Borges teaches that CD3 complex comprises a γ and a δ chain as well as two ε chains (page 4, para. 5).
Borges teaches that clustering of CD3 on T cells, e.g. by immobilized anti-CD3-antibodies, leads to T cell activation similar to the engagement of the T cell receptor (page 4, para. 5).
Borges teaches various methods and formats to make the anti-BCMA/CD3 bispecific antibodies (pages 9-18, claims 3-14).
Borges teaches that the anti-BCMA/CD3 bispecific antibodies can be used to prevent, treat or alleviate various disease associated with BCMA expression, i.e. plasmacytoma, plasma cell leukemia, multiple myeloma, macroglobulinemia, amyloidosis, CLL (chronic lymphocytic leukemia), non-Hodgkins lymphoma (NHL), Systemic Lupus Erythematosus (SLE), multiple sclerosis (MS) and rheumatoid arthritis (RA) (page 36, claim 17).
Borges teaches that additional therapeutic agent, i.e. a proteasome inhibitor, may be administered simultaneously with, optionally as a component of the same pharmaceutical preparation, or before or after administration of the bispecific antibodies (pages 36-37).
Borges teaches as set forth above, However, Borges does not teach the anti-BCMA antibody comprise a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO:1118 and 1119, respectively (J6M0, BCMA antibody, Table 26).
Algate teaches humanized BCMA antibody J6M0 ([0014]).
Algate teaches that J6M0 antibody comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 23 and 31, respectively (page 33, Table C). SEQ ID NO: 23 and 31 are identical to SEQ ID NO:1118 and 1119, respectively. Alignments shown below:
SEQ ID NO: 1118 of instant application vs. SEQ ID NO: 23 of Algate:

    PNG
    media_image1.png
    259
    573
    media_image1.png
    Greyscale

SEQ ID NO: 1119 of instant application vs. SEQ ID NO: 31 of Algate:

    PNG
    media_image2.png
    197
    568
    media_image2.png
    Greyscale

Algate teaches that J6M0 neutralizes binding of BAFF or APRIL to BCMA ([0016] and Fig. 7, Example 4), and inhibits BAFF or APRIL induced phosphorylation of NFKappaB ([0018] and Fig. 7, Example 4).
Algate teaches that J6M0 has good ADCC activity in treating BCMA expressing cells, such as ARH77 10B5 (Figs. 9 and 17, [0304]).
Algate teaches that J6M0 inhibits MM tumor cell growth in xenograft model (Fig. 19, Example 6).
Algate teaches that J6M0 can be used to treated various diseases, i.e., MM, leukaemia, CLL etc…([0129-0143], claim 13).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges and Algate to use an anti-BCMA/CD3 bispecific antibody to treat MM, taught by Borges, and further to use J6M0 as the anti-BCMA antibody arm because J6M0 has been well tested and has good binding activity and anti-tumor (MM) activity, as taught by Algate, thus, would be a good candidate for therapeutic purpose. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed bispecific antibody.
Borges and Algate teach as set forth above. However, they do not teach a gamma secretase inhibitor (GSI) in combination with the bispecific antibody.
Berenson teaches that the presence of BCMA in the serum contributes to the pathologies of various B cell malignancies, thus, there is a need in the art for a means to reduce levels of serum BCMA (page 2, para. 3).
Berenson teaches that gamma secretase is involved in the cleavage of membrane bound BCMA and shedding of the BCMA’s extracellular domain into the serum (page 9, para. 1).
Berenson teaches gamma secretase inhibitors that can decrease, prevent or block BCMA cleavage and its shedding, i.e. BMS-708163 (page 9, para.1 and page 5, line 27, Example 1, claim 14).
Berenson teaches that using of gamma secretase inhibitors may improves the efficacy of a therapeutic agent that binds to BCMA and/or binds to cells that express BCMA. Therapeutic agents that bind to BCMA include therapeutic anti-BCMA antibodies, anti-BCMA antibody-drug conjugates (page 10, para. 2, claim 3).
Berenson teaches that the GSI is administered with proteasome inhibitors (page 31, para. 3).
Berenson teaches that the GSI and methods can be used to treat various diseases, i.e. MM, plasmacytoma, WM, CLL, Hodgkins' lymphoma, follicular lymphomas, small non-cleaved cell lymphomas, endemic Burkitt's lymphoma, sporadic Burkitt's lymphoma, marginal zone lymphoma, extranodal mucosaassociated lymphoid tissue lymphoma, nodal monocytoid B cell lymphoma, etc… (claims 5-13, page 41).
	It would have been prima facie at the time the invention was filed to combine the treatment of a BCMA-associated disease, such as MM, with an anti-BCMA/CD3 bispecific antibody taught by Borges, with BMS-708163 (a GSI) taught by Berenson. Berenson teaches that using a GSI can improve efficacy of a BCMA-targeted therapy for MM. One of skill in the art would have been motivated to find the optimal treatment for cancers like MM, by combining the antibody treatment with additional GSI.  Given that that claimed compounds, e.g. BMS-708163 and anti-BCMA/CD3 bispecific antibodies were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
	BMS-708163 is a small molecular GSI (MW=521), as evidenced by Avagacestat (https://www.selleckchem.com/products/BMS-708163.html, retrieved on 08/04/2021).
	Regarding claim 4, Berenson teaches gamma secretase inhibitors that can decrease, prevent or block BCMA cleavage and its shedding (page 9, para.1).
	Regarding claim 27, Berenson teaches the bispecific antibody is a trifunctional molecule by targeting plasma cells through binding to BCMA, mediating cytotoxic T cell activity through CD3 binding and providing a fully functional Fc constant domain mediating antibody-dependent cellular cytotoxicity through recruitment of effector cells like NK cells (page 10, para. 2).
	Regarding claim 37, Berenson teaches multiple methods to make anti-BCMA/CD3 bispecific antibodies (page 10-20), e.g. bispecific scFV fragment coupled to an Fc domain (FcR binding domain) (page 10, para. 2).
	Regarding claim 70, the BCMA-targeting agent and the GSI can be only administered simultaneously or sequentially.
Regarding claim 73, Berenson teaches that the GSI is administered with steroids, i.e. dexamethasone (page 32, para. 2).
Regarding claim 83, as set forth above, Algate teaches that J6M0 antibody comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 23 and 31, respectively (page 33, Table C). SEQ ID NO: 23 and 31 are identical to SEQ ID NO:1118 and 1119, respectively.

Response to Arguments
For the rejection of claims 2, 4, 6, 26, 27, 37, 66, 67, 70, 73, and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson and Algate, Applicant argues: 

    PNG
    media_image3.png
    188
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    241
    624
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    74
    624
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    77
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    102
    631
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    129
    625
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    100
    627
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    129
    631
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    215
    631
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    156
    624
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    185
    616
    media_image14.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, Borges explicitly teaches that the anti-BCMA/CD3 bispecific antibodies can be used to prevent, treat or alleviate various disease associated with BCMA expression, i.e. plasmacytoma, plasma cell leukemia, multiple myeloma, macroglobulinemia. Borges teaches that additional therapeutic agent can be used in combination with the bispecific antibody. Algate teaches humanized BCMA antibody J6M0 which comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 1118 and 1119 of the instant application (Table 26), respectively. Algate teaches the antibody shows good anti-tumor activity. As set forth above, one of ordinary skill in the art would have used J6M0 in making BCMA x CD3 bispecific antibody. Berenson explicitly teaches gamma secretase inhibitors that can decrease, prevent or block BCMA cleavage and its shedding, i.e. BMS-708163 (page 9, para.1 and page 5, line 27, Example 1, claim 14). Berenson further teaches that using of gamma secretase inhibitors may improves the efficacy of a therapeutic agent that binds to BCMA and/or binds to cells that express BCMA. Therapeutic agents that bind to BCMA include therapeutic anti-BCMA antibodies, anti-BCMA antibody-drug conjugates (page 10, para. 2, claim 3). Based on the teachings of references, one of ordinary skill  in the art would recognize that an GSI, such as BMS-708613 would have improved the efficacy of a therapeutic agent bind to BCMA, such as the BCMA x CD3 bispecific antibody, as set forth above.
Applicant further argues that unexpected results would overcome any prima facie obviousness. However, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)”. MPEP 716.02
In this case, the amended claims are very broad, encompass unlimited number of BCMA/CD3 bispecific antibodies, unlimited number of small molecular GSI, unlimited number of possible combinations, unlimited doses of each compound, various diseases such as cancers/tumors. For combination treatment (BCMA x CD3 bispecific antibody + small molecule GSI) for a disease associated with the expression of BCMA, only one BCMA x CD3 bispecific antibody (FP31), combined with only three small molecule GSIs (LY-450139, PF-5212362, PF-3084014), for only one BCMA+ cell line (KMS11). See Example 3, Table 5.
Based on the Specification: “In one embodiment, the GSI is a small molecule that reduces the expression and/or function of gamma secretase, e.g., a small-molecule GSI disclosed herein. In one embodiment, the GSI is chosen from LY-450139, PF-5212362, BMS-708163, MK-0752, ELN-318463, BMS-299897, LY-411575, DAPT, BMS-906024, PF-3084014, R04929097, or LY3039478. In one embodiment, the GSI is chosen from PF-5212362, ELN-318463, BMS-906024, or LY3039478. Exemplary GSIs are disclosed in Takebe et al., Pharmacol Ther. 2014 February; 141(2):140-9; and Ran et al., EMBO Mol Med. 2017 July; 9(7):950-966, both of which are incorporated herein by reference in their entirety”. See [0059]. However, Ran teaches that clinical GSIs are pharmacologically distinct. GSIs show differential profiles of inhibition of the various NOTCH substrate. GSIs have different functional effects in triple-negative breast cancer lines. The clinical GSIs are not biological equivalents. See whole document and Abstract, Fig. 5, Table 2 in particular.
Given the high unpredictability in the field, as evidenced by Ran, one of ordinary skill in the art would have not expected that all combinations encompassed by the claims would show unexpected results (enhanced therapeutic activity) for all diseases associated with expression of BCMA. Accordingly, the data is not commensurate in scope with the claimed invention and does not demonstrate the non-obviousness of the claimed invention.
Furthermore, Berenson teaches that using of gamma secretase inhibitors may improves the efficacy of a therapeutic agent that binds to BCMA and/or binds to cells that express BCMA. Therapeutic agents that bind to BCMA include therapeutic anti-BCMA antibodies, anti-BCMA antibody-drug conjugates (page 10, para. 2, claim 3). Thus, the combination of a BCMA/CD3 bispecific antibody and a small molecule GSI would have been expected to have an enhanced therapeutic effect.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013), as applied to claims 2, 4, 6, 26, 27, 37, 66, 67, 70, 73, and 83, and further in view of Cheney (Cheney, WO 2014/140904 A2, Publication Date: 09-18-2014) and Dimasi (Dimasi et al., Mol. Pharmaceutics 2015, 12, 3490-3501, Publication Date: 07-15-2015).
Borges, Berenson and Algate teach as set forth above. Claim 36 recites that the multispecific antibody has a third antigen binding domain to MICA, which is not taught by references. 
Cheney teaches that lowering the levels of circulating soluble MICA, which can have potential beneficial effects by limiting the immunosuppressive effects on immunosurveillance, thereby enhancing the immune response against disease cells ([0007]).
	Cheney teaches MICA antibodies that are capable of binding specifically to MICA (claims 1-16).
	Cheney teaches that MICA antibodies can be used to treat various diseases, including MM (claim 36).
Dimasi teaches that one key to successful cancer treatment is the use of combinatorial therapeutic agents. This type of combination therapy has been proven to prolong survival, control disease progression, and improve quality of life without excessive toxicity, i.e. combination of two or more antibodies in the treatment of tumors (page 3490, col. 2).
Dimasi teaches that clinical application of combinatorial antibody therapy is hindered by multiple factors, including production and subsequently high regulatory costs of each individual antibody. An alternative approach to overcome these problems is to combine the binding domains of two or more antibodies with different specificities by means of antibody engineering, thus creating polyspecific antibodies. 
Dimasi teaches an antibody technology platform to produce polyspecific antibodies (whole document).
Combined Borges, Berenson and Algate teach method of claim 2. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges, Berenson and Algate with Cheney and Dimasi to add anti-MICA antibody in the combination to treat MM, because doing so would improve overall cancer-fighting abilities by stimulating the entire immune system to destroy cancer cells, as recognized by Cheney ([0005]); and to further make an anti-BCMA/CD3/MICA trispecific antibody, because using polyspecific antibody platform can streamline production and significantly reduce regulatory costs, as recognized by Dimasi.

Response to Arguments
For the rejection of claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson, Algate, Cheney and Dimasi, Applicant argues: 

    PNG
    media_image15.png
    184
    619
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Borges, Bereson and Algate teach and suggest the method of claim 2, i.e. treating MM with a combination of small molecule GSI and BCMA x CD3 bispecific antibody. Cheney teaches lowering the levels of circulating soluble MICA, which can have potential beneficial effects by limiting the immunosuppressive effects on immunosurveillance. Cheney also teaches that MICA antibodies can be used to treat various diseases, including MM. Dimasi teaches the method of making multispecific antibodies and the advantages of polyspecific antibodies. Therefore, as set forth above, one of ordinary skill would have been motivated to make an anti-BCMA/CD3/MICA trispecific antibody, because using polyspecific antibody platform can streamline production and significantly reduce regulatory costs, as recognized by Dimasi.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claims 42 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013), as applied to claims 2, 4, 6, 26, 27, 37, 66, 67, 70, 73, and 83, and further in view of Moore (Moore et al., US 2014/0322217 A1, Appl. No.: 14/155,248,  Publication Date: 10-30-2014).
It is noted, based on the specification: for example, under Kabat, the CDR amino acid residues in the heavy chain variable domain (VH) are numbered 31-35 (HCDRl), 50-65 (HCDR2), and 95-102 (HCDR3); and the CDR amino acid residues in the light chain variable domain (VL) are numbered 24-34 (LCDRl), 50-56 (LCDR2), and 89-97 (LCDR3). Under Chothia the CDR amino acids in the VH are numbered 26-32 (HCDRl), 52-56 (HCDR2), and 95-102 (HCDR3); and the amino acid residues in VL are numbered 26-32 (LCDRl), 50-52 (LCDR2), and 91-96 (LCDR3). By combining the CDR definitions of both Kabat and Chothia, the CDRs consist of amino acid residues 26-35 (HCDRl), 50-65 (HCDR2), and 95-102 (HCDR3) in human VH and amino acid residues 24-34 (LCDRl), 50-56 (LCDR2), and 89-97 (LCDR3) in human VL, See [0393]. Generally, unless specifically indicated, the anti-BCMA antibodies can include any combination of one or more Kabat CDRs, Chothia CDRs, combination of Kabat and Chothia CDRs, and/or IMGT CDRs, See [0395]. 
Based on the Chothia definition, HCDR1-HCDR2-HCDR3 and LCDR1-LCDR2-LCDR3 of scFv CD3 antibody are identified as: GFTFNTY-RSKYNNYA-HGNFGNSYVSWFAY and STGAVTTSNY-GTN-WYSNLW, respectively.

Borges, Berenson and Algate teach as set forth above. Claims 42 and 84 recites specific sequences of anti-CD3 antibody, which is not taught by references. 
Moore teaches a scFv CD3 antibody (SEQ ID NO:2, XENP11874), which is 92.8% identical to SEQ ID NO: 1122 of the instant claims and have a heavy chain variable region comprising a heavy chain CDRs 1-3 and a light chain CDRs 1-3 identical to SEQ ID NO: 1122 (in Table 1). The alignment is shown below and the CDR regions are boxed:

    PNG
    media_image16.png
    617
    568
    media_image16.png
    Greyscale

	Moore teaches multispecific antibodies that simultaneously co-engage antigens and methods of using the antibodies for therapeutic purpose ([0003])
Moore teaches using anti-CD3 scFv (XENP11874) to make bispecific antibodies (Figs. 1 and 9).
Moore teaches that the bispecific antibody with XENP11874 anti-CD3 arm has bioactivity and potently recruit T cells for B cell depletion (Fig. 10, [0302]).
Moore teaches that the antibody can be used for treatment of multiple myeloma ([0269]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges, Berenson and Algate to use an anti-BCMA/CD3 bispecific antibody to treat MM, taught by Borges, and further to use the specific anti-CD3 scFv (XENP11874) as the anti-CD3 antibody arm because XENP11874 has been well tested and has potent therapeutic activity, as taught by Moore, thus, would be a good candidate for bispecific antibody targeting CD3. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed bispecific antibody.

Response to Arguments
For the rejection of claims 42 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson, Algate, and Moore, Applicant argues: 

    PNG
    media_image17.png
    215
    630
    media_image17.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Borges, Bereson and Algate teach method of claim 2, i.e. treating MM with a combination of small molecule GSI and BCMA x CD3 bispecific antibody. Moore teaches the specific anti-CD3 scFV (XENP11874) which has the same HCDRs 1-3 and LCDRs 1-3 of the instant claimed anti-CD3 antibody (SEQ ID NO: 1122 in Table 26) and has been well tested and has potent therapeutic activity. Thus, XENP11874 would be a good candidate for bispecific antibody targeting CD3.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
All other objections and rejections set forth in previous Office Action of March 29, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642